Citation Nr: 1603922	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-07 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to Dependency and Indemnity Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the Veteran's cause of death as a result of VA treatment.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to October 1960.  He died in November 2001, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in November 2001;  his death certificate lists acute anterolateral myocardial infarction as the cause of death, with no other significant conditions contributing to death but not result in the underlying cause noted. 

2.  The Veteran's death was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment; nor was it the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for an award of compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA letters in April 2012 and August 2012 notified the appellant of the information and evidence needed to substantiate and complete a claim for compensation under 38 U.S.C.A. § 1151 for the Veteran's cause of death, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The August 2012 letter notified the appellant that she needed to submit evidence that shows that the VA hospitalization or treatment in question not only resulted in death, but that the proximate cause of such death was carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the death was an event that was not reasonably foreseeable.  She was also asked to provide any other pertinent documents, or to authorize the RO to obtain them, and was notified what the evidence must show to substantiate her claim.  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's service treatment records, all identified post-service treatment records, and his death certificate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   The appellant has also furnished a copy of the Veteran's death certificate.  The appellant has not identified any additionally available evidence for consideration in her appeal.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In September 2013, a VA medical opinion addressing the appellant's claim was obtained.  The examiner conducted a thorough review of the relevant medical records and provided a supporting rationale for the opinion provided.  Accordingly, the Board finds that the medical opinion is adequate for purposes of adjudicating the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Pursuant to the Board's September 2015 remand, the RO provided the Veteran with an additional notice and opportunity to submit or identify evidence in support of her claim in September 2015; and obtained the Veteran's terminal hospitalization records in November 2015.  Accordingly, the directives of the Board's September 2015 remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151

The appellant is seeking Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the Veteran's cause of death as a result of VA treatment.  Specifically, she contends that VA's prescribed use of the medication Avandia caused or contributed to the Veteran's death.

Where a veteran incurs an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151.  

In order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the Veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

In determining whether additional disability exists, the Board will compare a Veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based with his physical condition subsequent thereto.  With regard to medical or surgical treatment, a veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. § 3.358(b)(1),(2) (2015).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2015).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

The appellant asserts that the VA was negligent in prescribing Avandia to the Veteran, and that this subsequently caused or materially contributed to his death.  In support of her claim, the Veteran submitted an internet article indicating that Avandia has been shown to increase patient's risk of developing congestive heart failure, heart attack, pulmonary embolism, and stroke.

Before the matters of negligence, informed consent, or foreseeability are discussed in this case, the Board must first determine whether the evidence shows that the Veteran's death was proximately caused by VA treatment.  As noted above, in order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the Veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  If the Veteran's death was not proximately caused by VA treatment, the appellant's § 1151 claim for DIC benefits must fail.

The Veteran died on November [redacted], 2001.  His death certificate lists acute anterolateral myocardial infarction as the cause of death, with no other significant conditions contributing to death indicated

At the time of his death, the Veteran was receiving care at the Utah Valley Regional Medical Center.  Records from this facility noted that the Veteran had experienced an acute myocardial infarction earlier that same day.  Although he initially responded to treatment, the Veteran subsequently developed marked bradycardia, lost blood pressure, and could not be resuscitated.

Based upon a longitudinal review of the record, the Board concludes that the Veteran's VA treatment, including his VA prescribed use of Avandia, did not proximately cause or contribute to his death.
 
A September 2013 VA medical opinion noted the Veteran's contention that VA's prescription of the medication Avandia caused the Veteran's myocardial infarction which caused his death.  Based upon a review of the Veteran's claims file, the VA physician opined that it was "less likely as not" that the Veteran's care received from VA contributed to his cause of death.  The VA examiner further opined that the treatment the Veteran received in connection with his VA care was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care, medical or surgical treatment or examination; and VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider.

In support of this conclusion, the VA examiner noted that the Veteran's VA treatment records do not confirm the use of Avandia.  The VA examiner further noted that even if the Veteran had been using Avandia at the time of his death, he had multiple, other overwhelming risk factors which would have contributed more to resulting in an acute myocardial infarction, including hypertension, former smoker, obesity, male gender, poorly controlled diabetes, with evidence of early kidney dysfunction with microalbuminuria, and strong family history of heart disease.  The examiner also noted that the Federal Food and Drug Administration approved the use of Avandia in May 1999, and that studies have since been conflicting as to whether Avandia increases fatalities from heart disease.

Although the appellant and her representative contend that the Avandia prescribed by VA caused the Veteran's death, the Board affords the opinion provided by the September 2013 VA reviewing physician more probative value.  The VA medical examiner, unlike the appellant and her representative, had medical training and expertise and was able to render a competent opinion with respect to the medical question of whether the Veteran has additional disability or death caused by VA negligence or fault or an event not reasonably foreseeable.  The appellant's statements, as a layperson without relevant medical qualifications, are not competent evidence as to render a medical opinion and, therefore, her opinion is afforded significantly less probative value.

Acknowledgement is given to the appellant's assertions, and as well as the internet article indicating that Avandia may increase the risk of an individual developing congestive heart failure or a heart attack.  However, the appellant's statements are not competent evidence that this medication caused or contributed to the Veteran's cause of death.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, a medical statement and/or treatise evidence that is too generic and inconclusive as to the specific facts in a case is insufficient to establish causal link.  See Mattern v. West, 12 Vet. App. 222 (1999).

Thus, in the absence of death resulting from VA medical care, no VA compensation may be paid.  See 38 U.S.C.A. § 1151.  For reasons explained above, the Board concludes that the Veteran's death has not been demonstrated as being due to VA medical care.  

In the absence of death proximately caused by VA medical treatment, the matter of alleged VA negligence is not reached.  That is, in the absence of current disabilities or death which is demonstrated to be the result of VA medical care, the question of fault with regard to such medical care is not required to be addressed.  Similarly, in the absence of death due to VA medical treatment, the matters of foreseeability or whether the appellant provided informed consent for this treatment also need not be discussed.  See 38 U.S.C.A. § 1151.

For the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1151.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is denied.  38 U.S.C.A § 5107(b).


ORDER

Dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1151 for cause of death due to medical treatment by VA is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


